Title: VIII. Pierre Charles L’Enfant to Thomas Jefferson, 20 March 1791
From: L’Enfant, Pierre Charles
To: Jefferson, Thomas



Sir
Georgetown Mars the 20 –1791

On the 17 ult. the change of the weather at last having permitted me to proceed to the Eastern Branch I deed on the afternoon of that day sat about the survey, but the variety of the weather has been such since as has much impeded my progress. I have only been able, to this day, to lay down of that part which lay betwen the eastern branch and the tiber so much as Includ Jenkins Hill and all the water course from round Carroll point up to the ferry landing leaving for a better time some swampy pats which were rendered absolutly impasable by the Eavy rain which overflowing all the low ground determined me to confine myself on the heigh land.—I Expected to have before this day attempted to lay down somme part of those laying betwen the tyber and Rock creek had not a fall of snow and stormy wind which succeeded for these three day past prevented me. I hope to morrow will prove more favorable for me to proceed laying down those part which you prescribe in the letter which I this moment receive From Mr. Ellicot who brought it himself to me and shall according to your direction join his Endeavour to mine in runing as much as possible of the wather course as may serve connect the whole of our differents surveys together. I have the Honor to be with great respect Sir your most humble and most obeident servant,

P. C. L’enfant

